Title: To John Adams from John Jay, 23 March 1792
From: Jay, John
To: Adams, John



Sir
N York 23 March 1792

            I have this Moment afternoon recd. the Letter wh. you did me the Honor to write on the 21 Inst—by & by which I am informed that the Trustees of the sinking fund are being equally divided in opinion respecting the Construction of their authority under the Act making Provision for the Reduction of the public Debt, my attendance had become necessary—
[crossed out: On considering the Act in Question it appears to me that any three of us with the approbation of the President are authorized to direct the Purchases to be made of the Debt However entwined under at its Market Price of not exceeding the Par or base Value that I do not percieve that their authority is contravened by the Act except at the market price, if not exceeding the par or true Value thereof——By this I understand that we are never to give more than the market price, and that was we  are restrained from giving that, whenever it exceeds the Part, or true Value thereof——end of crossed out]
As the  the Season of the Year, & the State of the Roads I have  obedience The Debt was imposed upon you by the ActI shd. conceive it to be  my Duty instantly to set off for repair to Philada., of the Day were it not for the Risque of being detained   by now for last days the Curcuit Court here, was not to declare as that there would be no Risque of I ought return in   to me to allowd it—considering   out any  Risque of being  by the bad weather & bad Roads common at this season—from the circuit court wh. is so shortly to be held in this city as the point in Question can turn only on the word of the words of the Act, Would it not answer every Purpose to state the to state Would it by me—I well would put it the most mature & candid consideration, & take the earliest opportunity of conveying to you my Opinion respecting it Be pleased Sir to p with great Respect
I have the Honor to be with great Respect / Sir / yr. most obt. & hble Servt
